                                         Case 3:17-cv-03511-WHO Document 168 Filed 10/29/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JACOB MANDEL, et al.,                           Case No. 17-cv-03511-WHO
                                                      Plaintiffs,
                                   8
                                                                                        JUDGMENT
                                               v.
                                   9

                                  10    BOARD OF TRUSTEES OF THE
                                        CALIFORNIA STATE UNIVERSITY, et
                                  11    al.,
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Judgment is hereby entered in accordance with the Court’s October 29, 2018 Order

                                  14   Granting Defendants’ Motions to Dismiss.

                                  15          IT IS SO ORDERED.

                                  16   Dated: October 29, 2018

                                  17

                                  18
                                                                                                William H. Orrick
                                  19                                                            United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
